          Case 2:21-cv-00175-JFC-LPL Document 13 Filed 04/21/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


    ANDRE LAMONT CROMWELL,                     )
                                               )        Civil Action No. 21 – 175
                            Plaintiff,         )
                                               )        District Judge Joy Flowers Coni
                       v.                      )        Magistrate Judge Lisa Pupo Lenihan
                                               )
    JOSEPH FICHTER, et al.,                    )
                                               )
                            Defendants.        )

                                     MEMORANDUM OPINION

          Pending before the court is a Motion for Reconsideration of the court’s Order entered on

April 8, 2021, and Motion to Clarify the Record filed by Plaintiff Andre LaMont Cromwell

(“Plaintiff” or “Cromwell”) (ECF No. 12). It appears that Plaintiff requests the court to clarify

the record with respect to certain documents he filed and seeks reconsideration of the court’s

finding that he was not in imminent danger of serious physical injury at the time he filed his

Complaint in this case.

          First, Plaintiff seeks to know what happened with his request for an extension of time to

file his complaint that he mailed on January 6, 2021. Plaintiff is notified that a document titled

Motion Requesting an Extension of Time to File Stand Alone Claims appears on the docket in

the instant case at ECF No. 5. Even though the document is dated January 6, 2021, and

postmarked January 7, 2021, the document was not received and filed by the court until February

22, 2021. 1 Because the document was received by the court after Plaintiff’s Complaint was

received and filed on February 4, 2021, and after the magistrate judge issued her Report and


1
    The court notes that it has recently observed significant mail delays.
                                                    1
       Case 2:21-cv-00175-JFC-LPL Document 13 Filed 04/21/21 Page 2 of 4




Recommendation on February 8, 2021, the document was mistakenly construed as a motion for

extension of time to file objections to the Report and Recommendation. See ECF No. 6. The

court now finds and will note for the record that Plaintiff’s motion was actually requesting an

extension of time to file his complaint, and, for purposes of the prison mailbox rule, the motion

for extension of time will be deemed filed on January 6, 2021. However, because Plaintiff’s

Complaint has been received by the court, pending disposition of Plaintiff’s in forma pauperis

motion (ECF No. 1-1), the motion for extension of time to file the complaint is now moot.

        Second, Plaintiff seeks to know why his notice of change of address was docketed in No.

2:13-cv-1664 instead of in the instant case. Plaintiff is notified that his notice of change of

address was docketed in No. 2:13-cv-1664 because at the time it was received by the court, on

January 29, 2021, the instant case did not exist because the court had not yet received Plaintiff’s

Motion Requesting an Extension of Time to File Stand Alone Claims, which as previously noted

was received and filed on February 22, 2021, or his Motion for Leave to Proceed in forma

pauperis and accompanying Complaint, which were received and filed on February 4, 2021.

Accordingly, the Clerk of Court docketed Plaintiff’s notice of change of address in his last filed

case, which was 2:13-cv-1664. Plaintiff’s address at SCI Fayette is of record in this case.

        Finally, it appears that Plaintiff motions this court to reconsider its Order dated April 8,

2021, and specifically the finding that he was not in imminent danger of serious physical injury

at the time he filed his Complaint. Plaintiff is informed that the court made no finding about

whether the magistrate judge was correct in recommending that he was not in imminent danger

of serious physical injury, 2 an exception to the “three-strikes rule,” since it is currently unclear


2
 In the Report and Recommendation, the magistrate judge found that Plaintiff’s allegations did
not indicate that he was in imminent danger of serious physical injury. See ECF No. 4.
                                                   2
       Case 2:21-cv-00175-JFC-LPL Document 13 Filed 04/21/21 Page 3 of 4




whether the “three-strikes rule” even applies in this case. Indeed, Plaintiff was informed in this

court’s Order dated April 8, 2021, that whether Plaintiff has three-strikes will depend on the

outcome of Talley v. Wetzel, a case currently pending before the Third Circuit Court of Appeals.

Notwithstanding, the court notes that Plaintiff’s allegations about imminent danger of serious

physical injury, specifically those related to the Covid-19 virus, do not appear to relate to any

legal claims asserted in his Complaint and, therefore, cannot be the basis on which the exception

to the “three-strikes rule” found in 28 U.S.C. § 1915(g) may be satisfied. See, e.g., Pettus v.

Morgenthau, 554 F.3d 293, 297 (2d Cir. 2009) (“there must be a nexus between the imminent

danger a three-strikes prisoner alleges to obtain IFP status and the legal claims asserted in his

complaint.”); Massey v. Fischer, Nos. 08 Civ. 6098 & 09 Civ. 5911, 2010 WL 234999, at *4

(S.D.N.Y. Jan. 19, 2010) (“Plaintiff fails to plead any ‘nexus between the imminent danger’ that

is ‘fairly traceable to unlawful conduct asserted in the complaint[s].’”) (quoting Pettus, 554 F.3d

at 298-99) (emphasis deleted); Talbert v. PA State Corr. Officer, Assoc., No. CV 3:20-1154,

2021 WL 963454, at *4 (M.D. Pa. Mar. 15, 2021) (risk of contracting COVID-19 while

incarcerated was completely unrelated to the allegations contained in Plaintiff's complaint, thus

negating any nexus between the allegations in the complaint and Plaintiff's claim of “imminent

danger”).

       An appropriate order will be entered.

       Dated: April 21, 2021                                  By the Court:


                                                              _s/ Joy Flowers Conti____________
                                                              Joy Flowers Conti
                                                              United States District Judge



                                                  3
      Case 2:21-cv-00175-JFC-LPL Document 13 Filed 04/21/21 Page 4 of 4




Cc:   Andre Lamont Cromwell
      LL4349
      SCI Fayette
      50 Overlook Drive
      LaBelle, PA 15450




                                      4
